Citation Nr: 1434214	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  08-22 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than August 17, 1998, for the assignment of a 40 percent disability rating for service-connected lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION

The Veteran had active military service from October 1966 to March 1967.  He had additional service with a Reserve unit.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, wherein the Veteran was assigned an effective date of August 17, 1998, for the award of a 40 percent disability rating for his service-connected lumbar strain.  The Veteran disagreed with the effective date assigned.

On April 26, 2011, the Veteran appeared and testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.

The instant matter was previously before the Board in February 2012, at which time the Board discussed the fact that the Veteran's claim for increase had been pending since 1973.  The matter was thus remanded for the agency of original jurisdiction (AOJ) to consider in the first instance whether the Veteran may have been entitled to disability rating of 40 percent prior to August 17, 1998.  On remand, the matter was readjudicated and denied via supplemental statements of the case dated in October, November, and December 2012, and was thereafter returned to the Board.  The Board notes that a review of multiple past decisions by the AOJ and the Board makes clear that the only issue currently before it is entitlement to an effective date earlier than August 17, 1998, for the assignment of a 40 percent disability rating for service-connected lumbar strain.


FINDING OF FACT

Prior to August 17, 1998, the Veteran's service-connected lumbar strain was manifested by painful motion with functional loss that did not equate to a severe limitation of motion or a severe disability; intervening motor vehicle accidents caused an exacerbation of symptoms and additional disability.


CONCLUSION OF LAW

The criteria for a 40 percent rating for lumbar strain were not met prior to August 17, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (1972-1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated." Dingess, 19 Vet. App. at 490.  As the matter decided herein stems from a disagreement with a downstream element, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate the matter decided herein.  The evidence obtained or associated with the claims folder includes the Veteran's service treatment records (STRs), VA treatment records, private treatment records, VA examination reports, records from the Social Security Administration, treatise evidence and internet articles, and lay statements, to include the Veteran's Board hearing testimony.  

The Board also finds that the VA examination reports, along with the other lay and medical evidence of record, contains sufficient evidence by which to evaluate the Veteran's service-connected lumbar strain in the context of the pertinent regulations prior to August 1998.  Accordingly, the Board finds that the medical evidence of record is adequate for the Board to rely upon in this case and that no additional assistance is necessary.

II.  Analysis

As discussed in the Board's prior action, the Veteran was initially awarded service connection for lumbar strain in April 1967, which was evaluated as 10 percent disabling from October 1, 1967.  The 10 percent rating was confirmed via an October 1968 rating decision.  The Veteran did not appeal that decision, and it became final.  In February 1973, the Veteran underwent a routine re-examination of his service-connected disability.  Thereafter, in March 1973, the RO continued the Veteran's 10 percent disability rating for his service-connected lumbar strain.  In May 1973, the Veteran filed a notice of disagreement (NOD) as to the assigned disability rating, asserting that a rating in excess of 10 percent was warranted.  In July 1973, the RO issued a decision in which a 20 percent rating was assigned for the Veteran's service-connected lumbar strain, effective from February 14, 1973.  Although the RO then considered that to be a full grant of benefits, because there was no indication that the Veteran withdrew his May 1973 NOD with respect to his disagreement with the rating initially assigned for his service-connected lumbar strain, or that the 20 percent evaluation had satisfied his appeal for a higher evaluation, it was concluded that the Veteran's claim for an increased rating had been pending from 1973 when the Board awarded him a 40 percent rating in September 2005.  Accordingly, the Board must now address whether the evidence supports a rating greater than 20 percent at any relevant point prior to August 17, 1998.

In the instant case, the Veteran's service-connected lumbar strain was, during the relevant time period, rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295, which pertains to lumbosacral strain.  Prior to March 10, 1976, DC 5295 provided that lumbosacral strain was to be rated by comparison with sacro-iliac injury.  See 38 C.F.R. § 4.71a, DC 5295 (1973).  Under DC 5294, pertaining to sacro-iliac injury and weakness, a 10 percent rating was warranted for injury with characteristic pain on motion; a 20 percent disability rating was contemplated for injury with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; and a 40 percent disability rating was warranted for a severe injury with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5294 (1973).  Effective March 10, 1976, DCs 5294 and 5295 were merged and sacro-iliac injury and lumbosacral strain were then ratable on the same criteria, which criteria remained the same as that set forth above.  38 C.F.R. § 4.71a, DCs 5294, 5295 (1976).  

The Board notes that the regulations pertaining to evaluation of disabilities of the spine were thereafter amended twice.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (effective September 23, 2002); 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) (effective September 26, 2003).  However, as the effective date of those changes post-dates the time period at question in this appeal, the Board will not evaluate the Veteran's lumbar strain under the post-September 26, 2003, rating criteria.  See VAOPGCPREC 3-2000 (April 10, 2000).  (As limited by 38 U.S.C.A. § 5110(g) (West 2002), the effective date of any increase assigned under the amended version of the rating schedule can be no earlier than the effective date of the regulation.)

A review of the evidence relevant to the severity of the Veteran's service-connected lumbar strain during the applicable time period shows that in February 1973, he presented for a re-examination of his disability.  At that time, he reported having been involved in a motor vehicle accident in December 1972.  (The Board notes that the record contains no evidence that is dated within the one-year period prior to when the February 1973 examination was conducted.)  X-rays were taken, the reports of which revealed that the bony articular structure was essentially within normal limits.  The Veteran reported experiencing low back pain, which seemed to radiate through his stomach and down his legs.  He indicated extreme pain during bowel movements or on movement.  The Veteran was observed to walk holding his back in a stiffened position, but without a limp or list.  It was noted that he did not squat due to back pain.  There was some muscle spasm in the lumbar area and the Veteran's lumbar spine was tender to palpation.  Straight leg raising produced pain at 60 degrees, bilaterally, but it was also indicated that Lasegue's test was negative.  Range-of-motion testing demonstrated flexion to 40 degrees, extension to 20 degrees, rotation to 30 degrees, bilaterally, and lateral flexion to 30 degrees, bilaterally.  The examiner stated that the recent civilian car accident had caused the Veteran to re-strain his spine and was responsible for the symptoms demonstrated on examination.  

In his May 1973 NOD, the Veteran reported that his back condition prevented him from participating in sports and stated that he would become very uncomfortable when sitting for any period of time.  He also reported that his back condition was affecting his family life, in that he was unable to help around the house, sit through a movie, or dance with his wife.  

A health insurance claim form dated in July 1973 and signed by the Veteran's attending physician notes that a physical examination of the Veteran revealed flexion to 30 degrees with paraspinal muscle spasm and tenderness.  Straight leg raising was negative.  The physician indicated that the Veteran had been seen for treatment on multiple occasions and that the prognosis for alleviation of symptoms in the future remained guarded.  Based on the report, the disability evaluation of the Veteran's lumbar strain was increased to 20 percent.  

Another VA examination was conducted in March 1975 during which examination the Veteran reported pain, soreness, and stiffness in the lower back, as well as decreased activity levels.  Examination of the lumbar spine revealed tenderness and moderate muscle spasm.  Range-of-motion testing demonstrated flexion to 40 degrees, extension to 20 degrees, and lateral flexion and rotation to 30 degrees.  Straight leg raising produced pain at 60 degrees, bilaterally, but it was also indicated that Lasegue's test was negative.  The Veteran walked without a limp or list, and there was no evidence of muscle atrophy. 

Private records show that the Veteran was involved in a motor vehicle accident in May 1984, resulting in herniated discs leading to the laminectomy that was performed in February 1985.  It was noted that the Veteran had had mild low back pain prior to the accident, but had not previously had any radiation to his legs.  Records related to the motor vehicle accident show that the Veteran had a marked limitation of flexion immediately after the accident, but that x-rays taken at that time revealed a normal lumbar spine with well-maintained disc spaces.  A September 1984 statement from E.O., M.D., noted that that the Veteran was still experiencing marked limitation of back bending after the June 1984 motor vehicle accident and was able to flex forward only to 30 degrees.  Dr. E.O. diagnosed the Veteran with having a herniated lumbar disc.  A February 1986 private treatment record indicates that the Veteran had been hospitalized earlier that month on account of persistent low back pain.  The report of a magnetic resonance imaging (MRI) scan conducted in May 1986 showed moderate narrowing of the intervertebral disc and L4-5 and a slight narrowing of the intervertebral disc at L5-S1.  There was also a moderate decrease in signal consistent with desiccation and/or degeneration.  

Records also show that the Veteran participated in a physical therapy program in 1987; however, it is not specifically indicated that physical therapy was prescribed due to the Veteran's lumbar strain.  A report from the Pacific West Medical Group dated in September 1988 reveals that in 1984, the Veteran was involved in a motor vehicle accident, which resulted in his herniated discs.  Range-of-motion testing revealed normal extension, rotation, and lateral bending, but that the Veteran was able to only bend forward enough to bring his fingertips to his knees.  

In September 1998, the Veteran underwent a VA spine examination, during which he reported back difficulties since 1967 and reinjuring his back during several motor vehicle accidents.  The examiner noted that the Veteran was barely able to stand erect, with slight forward flexion and pain in the midline of the lumbosacral level.  Range-of-motion testing revealed forward flexion to 30 degrees, with a slight list to the right, extension to 10 degrees, and difficulty in lateral bending.  Movement on and off the examination table revealed some apparent discomfort, and the Veteran was unable to squat.  The examiner diagnosed the Veteran as having status post laminotomy and discectomy at both the L4-L5 and L5-S1 levels, with "a rather significant disability" and extreme functional impairment due to pain and probable structural changes in the lumbar canal.  

Upon review of the evidence, the Board finds no basis upon which to assign a 40 percent rating for the Veteran's service-connected lumbar strain prior to August 17, 1998, in accordance with the regulations then in effect.  Although it could be argued that the evidence represents a severe disability in that the Veteran experienced a marked limitation of forward motion or a severe limitation of motion, the Board finds that the Veteran's decreased flexion was a result of the intervening motor vehicle accidents as opposed to a progression of the Veteran's service-connected lumbar strain.  Indeed, the February 1973 examiner stated that the Veteran's recent civilian car accident had caused re-injury to the Veteran's spine and was responsible for the symptoms demonstrated on that examination.  Further, it is apparent from the July 1973 health insurance claim form that the Veteran's then-documented symptoms, to include flexion limited to 30 degrees, were the result of the 1972 motor vehicle accident, as it is indicted that the symptoms first appeared or accident happened in December 1972, which was the reported date of the motor vehicle accident.  

Regarding the Veteran's limitation of motion noted during the March 1975 VA examination, the Board cannot conclude that flexion limited to 40 degrees represents "marked limitation of forward bending," or that his noted ranges for flexion, extension, and lateral flexion and rotation represented a "[s]evere" limitation of lumbar spine motion, such that a 40 percent rating would be warranted under DC 5292, pertaining to limitation of motion of the lumbar spine.  See 38 C.F.R. § 4.71a, DC 5292 (1975).

In finding that the Veteran's limitation of motion was not "severe," the Board finds especially probative the fact that, prior to September 26, 2003, favorable ankylosis of the lumbar spine warranted only a 40 percent disability rating under DC 5289.  See 38 C.F.R. § 4.71a, DC 5298 (1975).  "Ankylosis" is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007); see Augustine v. Principi, 18 Vet. App. 505, 506 (2006).  The Board does not find the Veteran's limitation of motion noted on examination in 1975 to be anywhere near that level of impairment, as he had mobility in all directions.

Further support for finding that the Veteran's demonstrated ranges of motion do not represent a severe limitation of motion can be found by examining the current regulatory criteria.  In this regard, the Board notes that one of the intended purposes for providing for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine was to ensure that the diagnostic code used "unambiguous criteria."  68 Fed. Reg. at 51454.  Under the current regulatory criteria, a 40 percent disability rating is warranted for, among other things, forward flexion limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  This suggests to the Board that a "severe" limitation of motion existed when flexion was limited to 30 degrees or less.  Although the Veteran was able to achieve only 30 degrees of flexion in July 1973, the VA examiner specifically found that that finding represented the severity of the Veteran's back injury due to the December 1972 motor vehicle accident, as opposed to the progression of his service-connected lumbar strain.

Similarly, the Board cannot conclude that the marked limitation of motion noted by Dr. E.O. in September 1984 was related to the Veteran's service-connected lumbar strain, as Dr. E.O. noted that the Veteran was still experiencing such decreased motion after the June 1984 motor vehicle accident.  Moreover, there is no evidence indicating that the Veteran's herniated discs were a progression of his lumbar strain.  Rather, the September 1984 report from the Pacific West Medical Group supports a finding that the Veteran's herniated discs were in fact the result of his 1984 motor vehicle accident.  The evidence also does not support a finding that the Veteran's service-connected lumbar strain resulted in any abnormality of the joint spaces, as x-rays taken immediately following the 1984 motor vehicle accident revealed a normal lumbar spine with well-maintained disc spaces.  

Overall, the Board finds that the evidence dated between 1973 and 1998 fails to demonstrate that the Veteran's service-connected strain was manifested by symptomatology tantamount to a severe disability or severe limitation of motion.  This is so even taking into account any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (holding that when an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider any additional functional loss the veteran may have sustained by virtue of factors such as pain and weakness).  

In this regard, the Board has considered the Veteran's complaints of low back pain, but notes that although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Indeed, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  Although the Veteran had pain, he was able to ambulate during the relevant time period and had motion of the lumbar spine, although limited, in all directions.  Thus, the Board finds that the Veteran's reported low back symptomatology due to the service-connected strain, to include pain, did not limit his functional abilities beyond that which would be contemplated by the assigned 20 percent rating.  See Mitchell, supra.

In determining that a 40 percent is not warranted prior to August 1998, the Board has considered whether the Veteran could be entitled a higher rating under any other DC applicable to disabilities of the spine, but finds that he is not.  This is so because there was no evidence of ankylosis or of a spinal fracture.  Thus, DCs 5285 and 5289 are not for application.  The Board has already addressed why the Veteran's limitation of motion was not "severe" such that a 40 percent rating could be assigned under DC 5292.  The Board has also considered the Veteran's assertion that he should be evaluated under DC 5293, pertaining to intervertebral disc syndrome.  The Board finds, however, that this DC is not for application as the Veteran was not service connected for intervertebral disc syndrome and in fact has been previously denied service connection for disc disease.  

The Board has also considered whether referral for extraschedular consideration for the time period prior to August 17, 1998, was warranted, but finds that it was not.  In this regard, the Board finds that the symptoms of the Veteran's lumbar strain were not so exceptional or unusual such that the schedular criteria did not adequately compensate for them.  Here, the Veteran's main symptom was pain, decreased motion, and limitation of activities.  The Board does not find that these symptoms take his case outside the norm such that referral for consideration of an evaluation greater than 20 percent prior to August 17, 1998, on an extraschedular basis was required.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R § 3.321(b)(1) (2013).  Indeed, the rating schedule and associated regulations compensate for limited motion.  Although limitation of activities is not specifically noted in the rating schedule, it is clear the Veteran's activities were limited due to his back pain and decreased motion, which are in fact accounted for by the rating schedule.  Thus, it cannot be said that the Veteran's symptoms warranted referral for extraschedular consideration.  

Lastly, the Board acknowledges that the a 40 percent rating was assigned based, in part, on a June 2003 VA's examiner's finding that "it is not possible to differentiate symptomatology at the present time from that which happened in the military and labeled as lumbar strain with that after all of the multiple injuries during the post[-]service period along with a disc surgery in 1985."  The Board is aware that when an examiner is unable to distinguish the symptoms of service-connected disability from non-service connected manifestations, all the manifestations will be considered part of the service connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board finds however, that the evidence dated prior to August 1998 differentiated between the symptoms attributable to the Veteran's service-connected lumbar strain and those resulting from the motor vehicle accidents.  

For the foregoing reasons, the Board finds no basis upon which to assign a rating greater than the assigned 20 percent prior to August 17, 1998, for the Veteran's service-connected lumbar strain.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an effective date earlier than August 17, 1998, for the assignment of a 40 percent disability rating for service-connected lumbar strain is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


